STEWART, Justice,
concurring.
I concur in the result reached by the majority but disagree with the reasoning. The majority relies on Jones v. Tetterton, 389 S.W.2d 505 (Tex.Civ.App.—Fort Worth 1965, no writ) and assert that subdivision 14 of article 1995 applies only to causes of action which sound in tort. They misconstrue the holding in that case. The Jones court faced the issue of whether plaintiff there was suing for damages for breach of the contract between the parties or for damages to the land. The court correctly held that the gist of plaintiff’s cause of action was for damages originating from a breach of contract and, therefore, subdivision 14 did not apply. The contract-tort distinction was dictum.
In ascertaining the applicability of this subdivision of the venue statute to the instant case, the determining factor is not whether the suit sounds in contract or tort, but whether the gravamen of the complaint is to recover for damages to the land. Butler v. Lopez, 367 S.W.2d 868, 869 (Tex.Civ.App.—Austin 1963, writ dism’d). For example, in Perma Seal of Texas, Inc. v. Lovelace, 518 S.W.2d 447 (Tex.Civ.App.—Waco 1975, no writ), plaintiff sued in Grayson County for breach of contract for damage to the roof of his house located in that county; the court upheld venue in Grayson County under subdivision 14.
In the instant case, Reid’s original petition alleges a cause of action for damages to his house arising from breach of implied warranty. Damage to a house is considered damage to land under subdivision 14. Calvert v. Welch, 369 S.W.2d 840, 842 (Tex.Civ.App.—Texarkana 1963, no writ); Ward & McCullough v. Mobley, 250 S.W.2d 948, 949 (Tex.Civ.App.—Fort Worth 1952, no writ). Furthermore, it is undisputed that the house is located in Dallas County. Thus, Reid has met his burden to establish venue in Dallas County under subdivision 14 of article 1995. Piazza v. Phillips, 153 Tex. 115, 264 S.W.2d 428 (1954); Perma Seal of Texas, Inc., 518 S.W.2d at 448.